- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 16, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Index Identification Capital Stock Composition 1 Individual FS Balance Sheet Assets 2 Balance Sheet Liabilities 3 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2011 to 03/31/2011 8 Statement of Changes in Shareholders' Equity - from 01/01/2010 to 03/31/2010 9 Statement Added Value 10 Consolidated FS Balance Sheet Assets 11 Balance Sheet Liabilities 12 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2011 to 03/31/2011 17 Statement of Changes in Shareholders' Equity - from 01/01/2010 to 03/31/2010 18 Statement of Value Added 19 Management Report / Comments on the Performance 20 Explanatory Notes 43 Declarations and Opinion Report of Special Review 113 Opinion of the Fiscal Council 115 Statatement of Executive Board on the Quarterly Information 116 Statatement of Executive Board on the Independent Auditor's Report 117 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Identification / Capital Stock Composition Number of Shares Current quarter (Units) 03/31/2011 Paid-in capital Common 872.473.246 Preferred 0 Total 872.473.246 Treasury shares Common 727.972 Preferred 0 Total 727.972 1 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 03/31/2011 12/31/2010 1 Total Assets 19,246,231 18,892,303 1.01 Current Assets 4,153,244 4,093,850 1.01.01 Cash and Cash Equivalents 130,699 211,159 1.01.02 Marketable Securities 679,088 622,130 1.01.02.01 Financial Investments Valued at Fair Value 679,061 622,103 1.01.02.01.01 Held for trading 677,139 620,424 1.01.02.01.02 Available for sale 1,922 1,679 1.01.02.02 Marketable Securities Valued at Amortized Cost 27 27 1.01.02.02.01 Held to maturity 27 27 1.01.03 Trade Accounts Receivable and Other Receivables 1,064,724 1,116,458 1.01.03.01 Trade Accounts Receivable 1,032,864 1,086,943 1.01.03.02 Notes Receivable 31,860 29,515 1.01.04 Inventories 971,105 879,841 1.01.05 Biological Assets 459,497 434,212 1.01.06 Recoverable Taxes 478,588 471,367 1.01.06.01 Current Tax Recoverable 478,588 471,367 1.01.07 Prepaid Expenses 19,747 15,850 1.01.08 Other Current Assets 349,796 342,833 1.01.08.02 Assets of Discontinued Operations 5,891 3,226 1.01.08.03 Others 343,905 339,607 1.01.08.03.01 Equity Interest Receivable 179,967 179,967 1.01.08.03.02 Derivatives 77,958 87,447 1.01.08.03.03 Others 85,980 72,193 1.02 Noncurrent Assets 15,092,987 14,798,453 1.02.01 Noncurrent Assets 1,332,849 1,400,225 1.02.01.03 Trade Accounts Receivable and Other Receivables 90,500 100,086 1.02.01.03.01 Trade Accounts Receivable 5,118 6,950 1.02.01.03.02 Notes Receivable 85,382 93,136 1.02.01.05 Biological Assets 165,515 159,022 1.02.01.06 Deferred Taxes 485,051 556,837 1.02.01.06.01 Income Tax and Social Contribution 485,051 556,837 1.02.01.07 Prepaid Expenses 88 224 1.02.01.08 Receivables from related parties 6,142 6,166 1.02.01.08.04 Receivables from related parties 6,142 6,166 1.02.01.09 Other Noncurrent Assets 585,553 577,890 1.02.01.09.03 Judicial Deposits 101,890 93,025 1.02.01.09.04 Recoverable Taxes 465,381 464,424 1.02.01.09.05 Others 18,282 20,441 1.02.02 Investments 8,984,916 8,674,306 1.02.02.01 Investiments 8,984,916 8,674,306 1.02.02.01.01 Equity in Affiliates 8,984,082 8,673,472 1.02.02.01.04 Other Participations 834 834 1.02.03 Property, Plant and Equipment, net 3,175,006 3,134,634 1.02.03.01 Fixed Asset in Operation 2,998,676 2,988,783 1.02.03.02 Fixed Asset Leased 7,594 8,286 1.02.03.03 Fixed Asset in Construction 168,736 137,565 1.02.04 Intangible 1,600,216 1,589,288 1.02.04.01 Intangibles 1,600,216 1,589,288 1.02.04.01.02 Software 74,952 63,968 1.02.04.01.03 Goodwill 1,520,488 1,520,488 1.02.04.01.04 Others 4,776 4,832 2 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 03/31/2011 12/31/2010 2 Total Liabilities 19.246.231 18.892.303 2.01 Current Liabilities 3.323.717 3.305.635 2.01.01 Social and Labor Obligations 85.250 87.601 2.01.01.01 Social Obligations 44.647 45.599 2.01.01.02 Labor Obligations 40.603 42.002 2.01.02 Trade Accounts Payable 1.049.476 1.098.375 2.01.02.01 Domestic Suppliers 1.015.655 1.060.671 2.01.02.02 Foreign Suppliers 33.821 37.704 2.01.03 Tax Obligations 64.165 68.868 2.01.03.01 Federal Tax Obligations 19.278 29.761 2.01.03.01.02 Other Federal 19.278 29.761 2.01.03.02 State Tax Obligations 44.404 38.568 2.01.03.03 Municipal Tax Obligations 483 539 2.01.04 Short Term Debts 993.220 913.517 2.01.04.01 Short Term Debts 993.220 913.517 2.01.04.01.01 Local Currency 699.953 661.698 2.01.04.01.02 Foreign Currency 293.267 251.819 2.01.05 Other Obligations 943.763 971.880 2.01.05.01 Liabilities with Related Parties 762.954 560.657 2.01.05.01.04 Other Liabilities with Related Parties 762.954 560.657 2.01.05.02 Others 180.809 411.223 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2.120 193.098 2.01.05.02.04 Derivatives 72.537 80.488 2.01.05.02.05 Management and Employees Profit Sharing 38.002 80.349 2.01.05.02.06 Other Obligations 68.150 57.288 2.01.06 Provisions 187.843 165.394 2.01.06.01 Provisions for Tax, Civil and Labor Risks 187.843 165.394 2.01.06.01.01 Tax Provisions 8.215 8.094 2.01.06.01.02 Labor and Social Security Provisions 33.565 32.339 2.01.06.01.04 Provision for Civil Risk 3.123 3.420 2.01.06.01.05 Provisões para Férias e 13º Salário 142.940 121.541 2.02 Non-current Liabilities 1.909.597 1.957.701 2.02.01 Long-term Debt 1.302.056 1.314.878 2.02.01.01 Long-term Debt 1.302.056 1.314.878 2.02.01.01.01 Local Currency 626.522 702.960 2.02.01.01.02 Foreign Currency 675.534 611.918 2.02.02 Other Obligations 13.788 25.999 2.02.02.02 Others 13.788 25.999 2.02.02.02.05 Other Obligations 13.788 25.999 2.02.03 Deferred Taxes 268.578 303.105 2.02.03.01 Income Tax and Social Contribution 268.578 303.105 2.02.04 Provisions 325.175 313.719 2.02.04.01 Provisions for Tax, Civil and Labor Risks 325.175 313.719 2.02.04.01.01 Tax Provisions 178.693 174.563 2.02.04.01.02 Labor and Social Security Provisions 5.731 5.802 2.02.04.01.03 Provisions for Employee Benefits 115.461 110.403 2.02.04.01.04 Provision for Civil Risk 25.290 22.951 2.03 Shareholders' Equity 14.012.917 13.628.967 2.03.01 Paid-in Capital 12.460.471 12.460.471 2.03.02 Capital Reserves 72.625 69.353 2.03.02.01 Cost of Shares Issuance 64.230 62.767 2.03.02.04 Granted Options 8.395 6.586 3 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 03/31/2011 12/31/2010 2.03.04 Profit Reserves 1.064.000 1.063.949 2.03.04.01 Legal 111.215 111.215 2.03.04.02 Statutory 953.473 953.473 2.03.04.09 Treasury Shares (688) (739) 2.03.05 Accumulated Earning/Losses 383.468 0 2.03.08 Other Comprehensive Income 32.353 35.194 4 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account Account Description 01/01/2011 to 01/01/2010 to Code 03/31/2011 03/31/2010 3.01 Net sales 2.932.791 2.443.656 3.02 Cost of sales (2.371.481) (2.066.517) 3.03 Gross profit 561.310 377.139 3.04 Operating income (expenses) (121.114) (246.539) 3.04.01 Sales (339.062) (305.001) 3.04.02 General and administrative (50.192) (38.980) 3.04.04 Other Operating Income 14.948 4.707 3.04.05 Other operating expenses (66.897) (47.869) 3.04.06 Equity interest in income of subsidiaries 320.089 140.604 3.05 Profit before Financial and Tax Results 440.196 130.600 3.06 Operating income (22.886) (103.507) 3.06.01 Financial income 56.441 214.970 3.06.02 Financial expenses (79.327) (318.477) 3.07 Income before taxes and participation of non-controlling shareholders' 417.310 27.093 3.08 Income and social contribution tax expense (33.842) 34.026 3.08.02 Deferred income and social contribution tax expense (benefit) (33.842) 34.026 3.09 Net income 383.468 61.119 3.11 Net income 383.468 61.119 3.99 Profit per share - (Reais / Share) 3.99.01.01 Earnings per share - basic 0,44 0,07 3.99.02.01 Earnings per share - diluted 0,44 0,07 5 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Account Description 03/31/2011 03/31/2010 4.01 Net income 383.468 61.119 4.02 Net income (loss) recored directly in the shareholders' equity (2.841) 6.891 4.02.01 Loss in foreign currency translation adjustments (161) (5.362) 4.02.02 Unrealized gain (loss) in available for sale marketable securities 2.162 510 4.02.03 Unrealized gains (loss) in cash flow hedge 3.714 3.147 4.02.04 Actuarial loss (8.556) 8.596 4.03 Comprehensive Income 380.627 68.010 6 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2011 to 01/01/2010 to Code Account Description 03/31/2011 03/31/2010 6.01 Net Cash Provided by Operating Activities 187.383 1.191.004 6.01.01 Cash from Operations 207.367 62.182 6.01.01.01 Net Income for the Year 383.468 61.119 6.01.01.03 Depreciation, Amortization and Depletion 91.460 79.889 6.01.01.04 Gain on Permanent Asset Disposals (54) 13.711 6.01.01.05 Deferred Income Tax 33.839 (34.025) 6.01.01.06 Provision/Reversal for Contingencies 24.349 20.910 6.01.01.07 Other Provisions 2.460 (15.746) 6.01.01.08 Exchange Variations and Interest (8.066) 76.928 6.01.01.09 Equity pick-Up (320.089) (140.604) 6.01.02 Changes in Operating Assets and Liabilities (19.984) 1.128.822 6.01.02.01 Trade Accounts Receivable 57.802 392.736 6.01.02.02 Inventories (89.524) 54.795 6.01.02.03 Trade Accounts Payable (50.294) (88.046) 6.01.02.04 Payment of Provisions for Tax, Civil and Labor Risks (12.013) (13.572) 6.01.02.05 Payroll and Related Charges 145.949 585.408 6.01.02.06 Investiment in Trading Securities (679.406) (518.482) 6.01.02.07 Redemption of Trading Securities 637.876 768.545 6.01.02.10 Other Financial Assets and Liabilities 1.538 4.496 6.01.02.11 Interest Paid (31.912) (57.058) 6.02 Net Cash Used in Investing Activities (151.865) (99.275) 6.02.03 Additions to Property, Plant and Equipment (89.321) (63.556) 6.02.04 Proceeds from Disposals of Property, Plant and Equipment 80 2.272 6.02.05 Cash of Merged Company 0 1.960 6.02.06 Additions to Intangible (12.289) (430) 6.02.07 Additions to Biological Assets (50.335) (39.521) 6.03 Net Cash (Used in) Provided by Financing Activities (113.554) (1.151.960) 6.03.01 Proceeds from Debt Issuance 269.241 177.188 6.03.02 Repayment of Debt (173.495) (569.345) 6.03.03 Interest on Shareholders' Equity Paid (209.300) (100.000) 6.03.04 Cost of Shares Issuance 0 (803) 6.03.05 Advance for Future Capital Increase 0 (659.000) 6.04 Effect of Exchange Rate Variation on Cash and Cash Equivalents (2.424) 2.369 6.05 Net (Decrease) Increase in Cash (80.460) (57.862) 6.05.01 At the Beginning of the Year 211.159 223.434 6.05.02 At the End of the Year 130.699 165.572 7 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 03/31/2011 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Retained Other Total Account Capital and Treasury Profit earning Comprehensive Shareholders' Code Account Description Stock Shares Reserves (losses) Income Equity 5.01 Opening Balance 12.460.471 68.614 1.064.688 0 35.194 13.628.967 5.03 Opening Balance Adjustment 12.460.471 68.614 1.064.688 0 35.194 13.628.967 5.04 Share-based Payments 0 3.323 0 0 3.323 5.04.03 Options Ggranted 0 3.272 0 0 0 3.272 5.04.05 Treasury Shares 0 51 0 0 0 51 5.05 Total Comprehensive Income 0 0 0 383.468 (2.841) 380.627 5.05.01 Net Income for the Year 0 0 0 383.468 0 383.468 5.05.02 Other Comprehensive Income 0 0 0 0 (2.841) (2.841) 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 7.133 7.133 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 (3.419) (3.419) 5.05.02.03 Gain (Loss) in Foreign Currency Translation Adjustments 0 0 0 0 (161) (161) 5.05.02.06 Unrealized Gain (Loss) in Available for Sale Marketable Securities 0 0 0 0 2.162 2.162 5.05.02.07 Actuarial loss, 0 0 0 0 (8.556) (8.556) 5.07 Closing Balance 12.460.471 71.937 1.064.688 383.468 32.353 14.012.917 8 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2010 to 03/31/2010 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Retained Other Total Account Capital and Treasury Profit earning Comprehensive Shareholders' Code Account Description Stock Shares Reserves (losses) Income Equity 5.01 Opening Balance 12.461.756 35.180 727.688 (186.131) (47.555) 12.990.938 5.03 Opening Balance Adjustment 12.461.756 35.180 727.688 (186.131) (47.555) 12.990.938 5.04 Share-based Payments (803) 1.413 0 0 0 610 5.04.02 Cost of Shares Issuance (803) 0 0 0 0 (803) 5.04.05 Treasury Shares 0 1.413 0 0 0 1.413 5.05 Total Comprehensive Income 0 0 0 42.644 6.891 49.535 5.05.01 Net Income for the Year 0 0 0 61.119 0 61.119 5.05.02 Other Comprehensive Income 0 0 0 (18.475) 6.891 (11.584) 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 4.767 4.767 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 (1.620) (1.620) 5.05.02.03 Gain (Loss) in Foreign Currency Translation Adjustments 0 0 0 0 (5.362) (5.362) 5.05.02.06 Unrealized Gain (Loss) in Available for Sale Marketable Securities 0 0 0 0 510 510 5.05.02.07 Actuarial loss, 0 0 0 (18.475) 8.596 (9.879) 5.07 Closing Balance 12.460.953 36.593 727.688 (143.487) (40.664) 13.041.083 9 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2011 to 01/01/2010 to Code Account Description 03/31/2011 03/31/2010 7.01 Revenues 3.287.806 2.776.903 7.01.01 Sales of Goods, Products and Services 3.248.216 2.729.853 7.01.02 Other Income (38.387) (9.269) 7.01.03 Revenue related to construction of own assets 79.472 58.340 7.01.04 Allowance for doubtful accounts reversal (provisions) (1.495) (2.021) 7.02 Raw Material Acquired from Third Parties (2.260.368) (1.990.226) 7.02.01 Costs of Products and Goods Sold (1.934.471) (1.626.660) 7.02.02 Materials, Energy, Services of Third Parties and Others (324.157) (376.569) 7.02.03 Losses of Assets Values (1.740) 13.003 7.03 Gross Value Added 1.027.438 786.677 7.04 Retentions (91.460) (79.889) 7.04.01 Depreciation and Amortization (91.460) (79.889) 7.05 Net Value Added 935.978 706.788 7.06 Received from Third Parties 376.543 355.613 7.06.01 Equity on Interest in Income of Associated Company 320.089 140.604 7.06.02 Financial Income 56.441 214.970 7.06.03 Others 13 39 7.07 Added Value to be Distributed 1.312.521 1.062.401 7.08 Distrbution of Value Added 1.312.521 1.062.401 7.08.01 Payroll 396.632 353.557 7.08.01.01 Salaries 324.980 290.861 7.08.01.02 Benefits 51.345 43.910 Government Severance Indemnity Fund for employees 7.08.01.03 guarantee fund for length of service - FGTS 20.307 18.786 7.08.02 Taxes and Contribution 428.133 311.850 7.08.02.01 Federal 254.741 143.185 7.08.02.02 State 169.212 165.680 7.08.02.03 Municipal 4.180 2.985 7.08.03 Capital Remuneration from Third Parties 104.288 335.875 7.08.03.01 Interests 80.287 320.256 7.08.03.02 Rents 24.001 15.619 7.08.04 Interest on Own Capital 383.468 61.119 7.08.04.03 Retained earnings 383.468 61.119 10 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 03/31/2011 12/31/2010 1 Total Assets 27.895.056 27.751.547 1.01 Current Assets 10.226.511 10.020.699 1.01.01 Cash and Cash Equivalents 2.093.783 2.310.643 1.01.02 Marketable Securities 1.226.353 1.032.375 1.01.02.01 Financial Investments Valued at Fair Value 1.190.068 1.013.768 1.01.02.01.01 Held for trading 685.115 623.512 1.01.02.01.02 Available for sale 504.953 390.256 1.01.02.02 Marketable Securities Valued at Amortized Cost 36.285 18.607 1.01.02.02.01 Held to maturity 36.285 18.607 1.01.03 Trade Accounts Receivable and Other Receivables 2.402.199 2.606.696 1.01.03.01 Trade Accounts Receivable 2.358.345 2.565.029 1.01.03.02 Notes Receivable 43.854 41.667 1.01.04 Inventories 2.417.855 2.135.809 1.01.05 Biological Assets 972.046 900.681 1.01.06 Recoverable Taxes 727.716 695.892 1.01.06.01 Current Tax Recoverable 727.716 695.892 1.01.07 Prepaid Expenses 21.499 17.012 1.01.08 Other Current Assets 365.060 321.591 1.01.08.02 Assets of Discontinued Operations 64.910 62.245 1.01.08.03 Others 300.150 259.346 1.01.08.03.01 Derivatives 85.442 98.596 1.01.08.03.02 Others 214.708 160.750 1.02 Noncurrent Assets 17.668.545 17.730.848 1.02.01 Noncurrent Assets 4.301.609 4.399.259 1.02.01.02 Marketable Securities Valued at Amortized Cost 190.972 209.084 1.02.01.02.01 Held to maturity 190.972 209.084 1.02.01.03 Trade Accounts Receivable and Other Receivables 90.500 100.086 1.02.01.03.01 Trade Accounts Receivable 5.118 6.950 1.02.01.03.02 Notes Receivable 85.382 93.136 1.02.01.05 Biological Assets 381.536 377.684 1.02.01.06 Deferred Taxes 2.446.079 2.487.612 1.02.01.06.01 Income Tax and Social Contribution 2.446.079 2.487.612 1.02.01.07 Prepaid Expenses 261 391 1.02.01.09 Other Noncurrent Assets 1.192.261 1.224.402 1.02.01.09.03 Judicial Deposits 211.469 234.085 1.02.01.09.04 Recoverable Taxes 780.275 767.407 1.02.01.09.05 Others 200.517 222.910 1.02.02 Investments 19.531 17.494 1.02.02.01 Investiments 19.531 17.494 1.02.02.01.01 Equity in Affiliates 18.637 16.467 1.02.02.01.04 Other Participations 894 1.027 1.02.03 Property, Plant and Equipment, net 9.104.964 9.066.831 1.02.03.01 Fixed Asset in Operation 8.792.855 8.809.416 1.02.03.02 Fixed Asset Leased 7.594 8.286 1.02.03.03 Fixed Asset in Construction 304.515 249.129 1.02.04 Intangible 4.242.441 4.247.264 1.02.04.01 Intangibles 1.408.922 1.414.290 1.02.04.01.02 Software 109.102 100.339 1.02.04.01.03 Brands 1.256.000 1.256.000 1.02.04.01.04 Others 43.820 57.951 1.02.04.02 Goodwill 2.833.519 2.832.974 11 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 03/31/2011 12/31/2010 2 Total Liabilities 27.895.056 27.751.547 2.01 Current Liabilities 5.469.941 5.686.384 2.01.01 Social and Labor Obligations 126.463 133.014 2.01.01.01 Social Obligations 45.939 47.220 2.01.01.02 Labor Obligations 80.524 85.794 2.01.02 Trade Accounts Payable 2.038.982 2.059.196 2.01.02.01 Domestic Suppliers 1.904.821 1.953.379 2.01.02.02 Foreign Suppliers 134.161 105.817 2.01.03 Tax Obligations 171.179 210.832 2.01.03.01 Federal Tax Obligations 69.554 210.832 2.01.03.01.01 Income Tax and Social Contribution Payable 17.914 0 2.01.03.01.02 Other Federal 51.640 210.832 2.01.03.02 State Tax Obligations 101.142 0 2.01.03.03 Municipal Tax 483 0 2.01.04 Short Term Debts 2.246.045 2.227.713 2.01.04.01 Short Term Debts 2.246.045 2.227.713 2.01.04.01.01 Local Currency 1.554.976 1.536.419 2.01.04.01.02 Foreign Currency 691.069 691.294 2.01.05 Other Obligations 450.251 736.147 2.01.05.02 Others 450.251 736.147 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2.120 193.098 2.01.05.02.04 Derivatives 77.592 82.164 2.01.05.02.05 Management and Employees Profit Sharing 53.909 111.345 2.01.05.02.06 Other Obligations 316.630 349.540 2.01.06 Provisions 437.021 319.482 2.01.06.01 Provisions for Tax, Civil and Labor Risks 437.021 319.482 2.01.06.01.01 Tax Provisions 55.355 9.928 2.01.06.01.02 Labor and Social Security Provisions 53.380 48.362 2.01.06.01.04 Provision for Civil Risk 36.607 6.848 2.01.06.01.05 Provisões para Férias e 13º Salário 291.679 254.344 2.02 Non-current Liabilities 8.401.548 8.428.645 2.02.01 Long-term Debt 5.087.061 4.975.226 2.02.01.01 Long-term Debt 5.087.061 4.975.226 2.02.01.01.01 Local Currency 1.543.886 1.679.654 2.02.01.01.02 Foreign Currency 3.543.175 3.295.572 2.02.02 Other Obligations 457.930 489.504 2.02.02.02 Others 457.930 489.504 2.02.02.02.01 Obrigações por Pagamentos Baseados em Ações 1.199 1.265 2.02.02.02.05 Other Obligations 456.731 488.239 2.02.03 Deferred Taxes 1.674.544 1.635.677 2.02.03.01 Income Tax and Social Contribution 1.674.544 1.635.677 2.02.04 Provisions 1.182.013 1.328.238 2.02.04.01 Provisões Fiscais Previdenciárias Trabalhistas e Cíveis 1.182.013 1.328.238 2.02.04.01.01 Provisões Fiscais 820.723 850.019 2.02.04.01.02 Provisões Previdenciárias e Trabalhistas 54.383 67.790 2.02.04.01.03 Provisões para Benefícios a Empregados 286.591 274.498 2.02.04.01.04 Provisões Cíveis 20.316 135.931 2.03 Shareholders' Equity 14.023.567 13.636.518 2.03.01 Paid-in Capital 12.460.471 12.460.471 2.03.02 Capital Reserves 72.625 69.353 2.03.02.01 Cost of Shares Issuance 64.230 62.767 2.03.02.04 Granted Options 8.395 6.586 2.03.04 Profit Reserves 1.064.000 1.063.949 12 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 03/31/2011 12/31/2010 2.03.04.01 Legal 111.215 111.215 2.03.04.02 Statutory 953.473 953.473 2.03.04.09 Treasury Shares (688) (739) 2.03.05 Accumulated Earning/Losses 383.468 0 2.03.08 Other Comprehensive Income 32.353 35.194 2.03.09 Non-controlling interest 10.650 7.551 13 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2011 to 01/01/2010 to Code Account Description 03/31/2011 03/31/2010 3.01 Net sales 6.020.494 5.047.371 3.02 Cost of sales (4.474.918) (3.922.557) 3.03 Gross profit 1.545.576 1.124.814 3.04 Operating income (expenses) (1.020.582) (914.214) 3.04.01 Sales (854.954) (788.405) 3.04.02 General and administrative (84.076) (67.165) 3.04.04 Other Operating Income 57.349 28.710 3.04.05 Other operating expenses (140.976) (89.261) 3.04.06 Equity interest in income of subsidiaries 2.075 1.907 3.05 Profit before Financial and Tax Results 524.994 210.600 3.06 Operating income (52.264) (151.828) 3.06.01 Financial income 157.728 392.167 3.06.02 Financial expenses (209.992) (543.995) 3.07 Income before taxes and participation of non-controlling shareholders' 472.730 58.772 3.08 Income and social contribution tax expense (85.985) 2.273 3.08.01 Income and social contribution tax expense (4.775) (12.709) 3.08.02 Deferred income and social contribution tax expense (benefit) (81.210) 14.982 3.09 Net income 386.745 61.045 3.11 Net income 386.745 61.045 3.11.01 BRF shareholders 383.468 61.119 3.11.02 Non-controlling shareholders 3.277 (74) 3.99 Profit per share - (Reais / Share) 3.99.01.01 Earnings per share - basic 0,44 0,07 3.99.02.01 Earnings per share - diluted 0,44 0,07 14 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account Account Description 01/01/2011 to 01/01/2010 to Code 03/31/2011 03/31/2010 4.01 Net income 386.745 61.045 4.02 Net income (loss) recored directly in the shareholders' equity (2.841) 6.891 4.02.01 Loss in foreign currency translation adjustments (161) (5.362) 4.02.02 Unrealized gain in available for sale marketable securities 2.162 510 4.02.03 Unrealized gains in cash flow hedge 3.714 3.147 4.02.04 Actuarial loss (8.556) 8.596 4.03 Comprehensive Income 383.904 67.936 4.03.01 BRF shareholders 380.627 68.010 4.03.02 Non-controlling shareholders 3.277 (74) 15 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2011 to 01/01/2010 to Code Account Description 03/31/2011 03/31/2010 6.01 Net Cash Provided by Operating Activities 62.237 248.643 6.01.01 Cash from Operations 731.165 409.780 6.01.01.01 Net Income for the Year 383.468 61.119 6.01.01.02 Non-controlling Shareholders 3.277 (74) 6.01.01.03 Depreciation, Amortization and Depletion 220.249 179.607 6.01.01.04 Gain on Permanent Asset Disposals 19.157 36.077 6.01.01.05 Deferred Income Tax 76.980 (20.071) 6.01.01.06 Provision/Reversal for Contingencies 23.285 32.176 6.01.01.07 Other Provisions 6.160 (12.817) 6.01.01.08 Exchange Variations and Interest 664 135.670 6.01.01.09 Equity pick-Up (2.075) (1.907) 6.01.02 Changes in Operating Assets and Liabilities (668.928) (161.137) 6.01.02.01 Trade Accounts Receivable 235.381 (133.093) 6.01.02.02 Inventories (280.856) 36.233 6.01.02.03 Trade Accounts Payable (27.797) (122.365) 6.01.02.04 Payment of Provisions for Tax, Civil and Labor Risks (96.488) (13.738) 6.01.02.05 Payroll and Related Charges (235.905) (107.356) 6.01.02.06 Investiment in Trading Securities (684.634) (573.382) 6.01.02.07 Redemption of Trading Securities 638.419 901.152 6.01.02.08 Investment in Available for Sale (716.583) (252.331) 6.01.02.09 Redemptions of Available for Sale 612.714 304.503 6.01.02.10 Other Financial Assets and Liabilities 8.582 6.239 6.01.02.11 Interest Paid (121.761) (206.999) 6.02 Net Cash Used in Investing Activities (275.871) (163.886) 6.02.02 Redemptions in Marketable Securities 1.956 2.068 6.02.03 Additions to Property, Plant and Equipment (152.178) (84.917) 6.02.04 Proceeds from Disposals of Property, Plant and Equipment 278 2.350 6.02.06 Additions to Intangible (16.632) (772) 6.02.07 Additions to Biological Assets (109.295) (82.615) 6.03 Net Cash (Used in) Provided by Financing Activities 28.024 (695.076) 6.03.01 Proceeds from Debt Issuance 610.034 1.768.315 6.03.02 Repayment of Debt (372.710) (2.362.588) 6.03.03 Interest on Shareholders' Equity Paid (209.300) (100.000) 6.03.04 Cost of Shares Issuance 0 (803) 6.04 Effect of Exchange Rate Variation on Cash and Cash Equivalents (31.250) (13.160) 6.05 Net (Decrease) Increase in Cash (216.860) (623.479) 6.05.01 At the Beginning of the Year 2.310.643 1.898.240 6.05.02 At the End of the Year 2.093.783 1.274.761 16 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 03/31/2011 (in thousands of Brazilian Reais) Capital Reserves, Total Parent Granted Options Retained Other Company Non- Total Account Capital and Treasury Profit earning Comprehensive Shareholders' cotrolling Shareholders' Code Account Description Stock Shares Reserves (losses) Income Equity Interest Equity 5.01 Opening Balance 12.460.471 68.614 1.064.688 0 35.194 13.628.967 7.551 13.636.518 5.03 Opening Balance Adjustment 12.460.471 68.614 1.064.688 0 35.194 13.628.967 7.551 13.636.518 5.04 Share-based Payments 0 3.323 0 0 3.323 0 3.323 5.04.03 Options granted 0 3.272 0 0 0 3.272 0 3.272 5.04.05 Treasury Shares 0 51 0 0 0 51 0 51 5.05 Total Comprehensive Income 0 0 0 383.468 (2.841) 380.627 3.099 383.726 5.05.01 Net Income for the Year 0 0 0 383.468 0 383.468 3.277 386.745 5.05.02 Other Comprehensive Income 0 0 0 0 (2.841) (2.841) (178) (3.019) 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 7.133 7.133 0 7.133 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 (3.419) (3.419) 0 (3.419) 5.05.02.03 Gain (Loss) in Foreign Currency Translation Adjustments 0 0 0 0 (161) (161) (178) (339) 5.05.02.06 Unrealized Gain (Loss) in Available for Sale Marketable Securities 0 0 0 0 2.162 2.162 0 2.162 5.05.02.07 Actuarial Loss 0 0 0 0 (8.556) (8.556) 0 (8.556) 5.07 Closing Balance 12.460.471 71.937 1.064.688 383.468 32.353 14.012.917 10.650 14.023.567 17 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2010 to 03/31/2010 (in thousands of Brazilian Reais) Capital Reserves, Total Parent Granted Options Retained Other Company Non- Total Account Capital and Treasury Profit earning Comprehensive Shareholders' cotrolling Shareholders' Code Account Description Stock Shares Reserves (losses) Income Equity Interest Equity 5.01 Opening Balance 12.461.756 35.180 727.688 (186.131) (47.555) 12.990.938 4.721 12.995.659 5.03 Opening Balance Adjustment 12.461.756 35.180 727.688 (186.131) (47.555) 12.990.938 4.721 12.995.659 5.04 Share-based Payments (803) 1.413 0 0 0 610 0 610 5.04.02 Cost of Shares Issuance (803) 0 0 0 0 (803) 0 (803) 5.04.05 Treasury Shares 0 1.413 0 0 0 1.413 0 1.413 5.05 Total Comprehensive Income 0 0 0 42.644 6.891 49.535 (518) 49.017 5.05.01 Net Income for the Year 0 0 0 61.119 0 61.119 (74) 61.045 5.05.02 Other Comprehensive Income 0 0 0 (18.475) 6.891 (11.584) (444) (12.028) 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 4.767 4.767 0 4.767 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 (1.620) (1.620) 0 (1.620) 5.05.02.03 Gain (Loss) in Foreign Currency Translation Adjustments 0 0 0 0 (5.362) (5.362) (444) (5.806) 5.05.02.06 Unrealized Gain (Loss) in Available for Sale Marketable Securities 0 0 0 0 510 510 0 510 5.05.02.07 Actuarial Loss 0 0 0 (18.475) 8.596 (9.879) 0 (9.879) 5.07 Closing Balance 12.460.953 36.593 727.688 (143.487) (40.664) 13.041.083 4.203 13.045.286 18 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2011 to 01/01/2010 to Code Account Description 03/31/2011 03/31/2010 7.01 Revenues 6.804.475 5.716.083 7.01.01 Sales of Goods, Products and Services 6.726.331 5.683.200 7.01.02 Other Income (29.632) (34.367) 7.01.03 Revenue related to construction of own assets 115.278 73.719 7.01.04 Allowance for doubtful accounts reversal (provisions) (7.502) (6.469) 7.02 Raw Material Acquired from Third Parties (4.315.287) (3.820.161) 7.02.01 Costs of Products and Goods Sold (3.478.396) (2.864.475) 7.02.02 Materials, Energy, Services of Third Parties and Others (836.415) (963.263) 7.02.03 Losses of Assets Values (476) 7.577 7.03 Gross Value Added 2.489.188 1.895.922 7.04 Retentions (220.249) (179.607) 7.04.01 Depreciation and Amortization (220.249) (179.607) 7.05 Net Value Added 2.268.939 1.716.315 7.06 Received from Third Parties 159.818 394.137 7.06.01 Equity on Interest in Income of Associated Company 2.075 1.907 7.06.02 Financial Income 157.728 392.167 7.06.03 Others 15 63 7.07 Added Value to be Distributed 2.428.757 2.110.452 7.08 Distrbution of Value Added 2.428.757 2.110.452 7.08.01 Payroll 829.231 715.706 7.08.01.01 Salaries 698.776 575.313 7.08.01.02 Benefits 93.098 101.960 Government Severance Indemnity Fund for employees 7.08.01.03 guarantee fund for length of service - FGTS 37.357 38.433 7.08.02 Taxes and Contribution 935.854 766.215 7.08.02.01 Federal 604.928 456.285 7.08.02.02 State 326.748 306.664 7.08.02.03 Municipal 4.178 3.266 7.08.03 Capital Remuneration from Third Parties 276.927 567.486 7.08.03.01 Interests 210.952 549.298 7.08.03.02 Rents 65.975 18.188 7.08.04 Interest on Own Capital 386.745 61.045 7.08.04.03 Retained earnings 383.468 61.119 7.08.04.04 Non-controlling interest 3.277 (74) 19 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance 1st Quarter 2011 Dear Shareholders BRF – Brasil Foods S.A. (BM&FBOVESPA: BRFS3 and NYSE: BRFS) first quarter 2011 financial results reflect a good performance thanks to the efforts at all the company’s business units as well as the capture of synergies which have already been incorporated since the anti-trust authority (CADE) gave us a degree of flexibility. Net sales reached R$ 6.0 billion, a year-on-year growth of 19.3%, resulting in gross profit of R$ 1.5 billion, 37.4% higher, with a gross margin of 25.7%. EBITDA reached R$ 816.4 million, equivalent to a record EBITDA margin of 13.6%, reflecting a gain of 480 basis points. Net profit was 527.4% higher, amounting to R$ 383.5 million, representing a net margin of 6.4%. This good operating result for 1Q11 was driven by the following factors: (i) successful strategy for the acquisition of inputs in a trading environment of higher commodity prices, offsetting the specific effects in the quarter, (ii) better management of the Company’s cost and expenses, (iii) continuing capture of synergies in areas authorized by the anti-trust agency and (iv) better performance in the export market, the division which most contributed to the 4.8 percentage point improvement in EBITDA margin. Demand in the Brazilian market remains positive for food due to the favorable macroeconomic environment which is benefiting growth in the sale of processed products and consequently, improved profitability. Although representing a smaller relative share, the market for in-natura meat also reported a good performance. On the external front, improved demand was an important factor in restoring profitability to historical levels, also supported by joint operations between BRF and Sadia. In addition, Fitch Ratings assigned an investment grade rating to BRF, this being instrumental in providing the company with greater opportunity, visibility and ease of investor access and thus confirming the strategic focus of a world class company. We are leading a new cycle of company growth within the limits laid down by the Transaction Reversibility Preservation Agreement (Apro) while we await a final decision from the Administrative Council for Economic Defense (CADE) on the merger. 20 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance During this transition period, we are continuing to grow in both domestic and export markets with efficiency, gaining in scale and profitability, as well as implementing our long-term strategic plan – BRF 15. In accordance with this strategic plan, we continue alert to the opportunities in the global food market in alignment with our strategy and confident in the world tendency for growth in the demand for our products. São Paulo, May 2011. José Antonio do Prado Fay Chief Executive Officer Luiz Fernando Furlan Co-Chairman of the Board of Directors Nildemar Secches Co-Chairman of the Board of Directors 21 ITR – Quarterly Information – March 31, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance FINANCIAL INFORMATION - 1Q 2011 Net sales totaled R$ 6.0 billion, a growth of 19.3%, result of the good performance reported for both the domestic and export markets. Sales volumes of meats, dairy products and other processed products amounted 1.4 million tons, 6.2% higher, the domestic market spearheading this demand. Gross profits amounted to R$ 1.5 billion, a 37.4% increase. EBITDA reached R$ 816.4 million, an 83.8% higher than the first quarter in 2010, on the back of the good performance in our chosen markets and the incorporation of the first phase in the capture of synergies - this despite the pressure on costs of corn and soybean prices in the period. Net income was R$ 383.5 million against a result of R$ 61.1 million posted in 1Q10, a reflection of the excellent operational performance. Financial trading volume in the Company’s shares reached an average of US$ 62.3 million/day for the year, 37% better than 1Q10. HIGHLIGHTS - R$ Million 1Q11 1Q10 % Ch. Net Sales 6,020 5,047 19 Domestic Market 3,592 2,985 20 Exports 2,428 2,062 18 Gross Sales 1,546 1,125 37 Gross Margin 25.7% 22.3% 340 bps EBIT 525 211 149 Net Income 383 61 527 Net Margin 6.4% 1.2% 520 bps EBITDA 816 444 84 EBITDA Margin 13.6% 8.8% 480 bps Earnings per Share 0.44 0.07 527 (1) Consolidated earnings per share (in R$), excluding treasury shares and considering the split stock (april/2010) (The variations commented in this report are comparisons with the 1 st quarter 2011 in relation to the
